NOTE: This disposition is nonprecedential.



  United States Court of Appeals
      for the Federal Circuit
                 ______________________

   IN RE TAYLOR MADE GOLF COMPANY, INC.
             ______________________

                       2013-1552
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board, in Reexamination
No. 95/000,378.
                 ______________________

              Decided: September 30, 2014
                ______________________

    GARY A. CLARK, Sheppard, Mullin, Richter & Hamp-
ton LLP, of Los Angeles, California, for appellant. With
him on the brief was BRIDGETTE A. AGNESS.
                 ______________________

       Before DYK and O’MALLEY, Circuit Judges. ∗




   ∗
        Randall R. Rader, who retired from the position of
Circuit Judge on June 30, 2014, did not participate in this
decision.
2                               IN RE TAYLOR MADE GOLF CO.




PER CURIAM.
     The issue on appeal is whether the U.S. Patent and
Trademark Office’s (PTO) Patent Trial and Appeals Board
erred in not rejecting on grounds of obviousness claims 8,
9, 12, and 13 of U.S. Patent No. 7,344,450 (the ’450 pa-
tent). These claims are directed to a method involving
press fitting or latching weights to a golf club. Because
the Board erroneously failed to consider the general
knowledge possessed by one skilled in the art of press
fitting in applying the obviousness standard, we vacate
the Board’s decision and remand for further proceedings.
                      BACKGROUND
    The ’450 patent was filed on August 24, 2006 (claim-
ing priority to January 10, 2002) and issued on March 18,
2008, to David P. Billings, who assigned it to Dogleg Right
Corporation (Dogleg). The claims of the ’450 patent are
generally directed to a method of shifting the center of
gravity of a golf club head by attaching removable
weights. See ’450 patent col. 3 ll. 14–21. Shifting the
center of gravity allows the user to change the behavior of
the club and achieve certain results with respect to ball-
flight when striking the ball. See id. col. 1 ll. 29–34. A
removable “port cover” provides the golfer access to the
interior cavity of the club head. Id. col. 3 ll. 48–62. The
golfer can place weights, such as pieces of lead tape, at
various places within the cavity. See id. The patent
discloses that the port cover may preferably be attached
via bolts that pass through the cover and screw into the
club head, but “other methods, such as a weighting-port
cover that screws into the body [], latches, press-fits, or
the like, may be used.” Id. col. 4, ll. 38–42.
    Independent claim 1 of the ’450 patent is representa-
tive:
IN RE TAYLOR MADE GOLF CO.                                   3




         1. A method for adjusting a center of gravity of
    a golf club head after its manufacture, the golf
    club including a head comprising a hollow shell
    having a plurality of thin walls that collectively
    form a club head, the club head including a face
    for striking a golf ball, a heel portion, a toe por-
    tion, a back portion and a sole and having an orig-
    inal center of gravity prior to addition of any
    weights, the club head further including a plurali-
    ty of user-attachable and detachable, discrete
    weights arranged on the shell at spaced-apart lo-
    cations, the method comprising:
         hitting golf balls with the club with the plural-
    ity of weights detachable secured to the shell in a
    first arrangement, in which the plurality of
    weights are positioned in at least two locations
    other than the sole, permitting movement of the
    center of gravity of the club head from the location
    of the original center of gravity toward the club
    face, wherein the sole is formed of one or more
    substantially planar surfaces at the bottom of the
    club head facing downwardly; and
         after hitting golf balls with the club, forming a
    second arrangement with the plurality of weights
    detachably secured to the shell, the second ar-
    rangement moving the golf club head center of
    gravity forward of the original center of gravity in
    the general direction of a first axis extending be-
    tween the face and back portion of the head and in
    the general direction of a second axis extending
    between the heel and the toe portions.
’450 patent col. 6 ll. 20–47.
    This appeal involves dependent claims 8, 9, 12, and
13, of which claims 8 and 9 are representative:
4                                 IN RE TAYLOR MADE GOLF CO.




        8. The method of claim 1, wherein the step of
    forming the second arrangement with the plurali-
    ty of weights further comprises press fitting at
    least one of the plurality of weights to the shell.
        9. The method of claim 1, wherein the step of
    forming the second arrangement with the plurali-
    ty of weights further comprises securing at least
    one of the plurality of weights to the shell by one or
    more latches.
’450 patent col. 7 ll. 5–12 (emphasis added).
     Taylor Made Golf Company, Inc. (Taylor Made) re-
quested inter partes reexamination of all claims (1–18) of
the ’450 patent. The PTO granted the request in Decem-
ber 2008 to determine the obviousness of the claims under
35 U.S.C. § 103(a) based on, inter alia, combinations
including prior art patents known as “Parente” (U.S.
Patent No. 5,911,638) and “Reynolds” (U.S. Patent No.
5,746,664). After initially rejecting all of the claims, the
Examiner ultimately invalidated claims 1–7, 10–11, and
14–18 but confirmed the patentability of claims 8, 9, 12,
and 13. On appeal, the Board agreed with the Examiner’s
determinations. The Examiner found, and the Board
affirmed, that nearly all of the limitations of the ’450
patent are disclosed by the prior art, including the ad-
justment of the center of gravity of a golf club head using
weights that are adjustable by the golfer. As a result, the
Board affirmed that claims 1–7, 10–11, and 14–18 were
invalid as obvious over the prior art. It also affirmed the
determination that claims 8, 9, 12, and 13 would not have
been obvious over the prior art.
     The further limitations added by dependent claims 8,
9, 12, and 13 relate to securing the weights via press
fitting or via latches. Observing that neither “press
fitting” nor “latches” are defined in the ’450 patent, the
Board adopted Dogleg’s proposed constructions, provided
IN RE TAYLOR MADE GOLF CO.                                 5




by its declarant Peter Piotrowski, which the Board noted
were the only proposed constructions. Mr. Piotrowski
testified that a person of ordinary skill would understand
“press fit” to mean “an interference fit formed by pressing,
or forcing[,] one component into another”; and he testified
that a person of ordinary skill would understand a “latch”
as “a structure that slides, snaps, or is spr[u]ng into place
to hold by a tab or hook po[rtion] a component in place.” 1
App. 335 (quoting App. 143 (Piotrowski Decl. ¶¶ 69, 70)).
The Board found “that Parente and Reynolds, Jr. fail to
disclose or suggest press-fitting weights to the shell as
recited in claim 8.” App. 336. On rehearing, the Board
modified its construction of the claims to include both
direct and indirect methods of press fitting and latching a
weight to a shell, but declined to alter its decision affirm-
ing the continuing validity of claims 8, 9, 12, and 13.
    Taylor Made appeals. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(4)(A). We review the Board’s
decision de novo for errors of law and for substantial
evidence as to questions of fact. In re Teles AG Infor-
mationstechnologien, 747 F.3d 1357, 1361 (Fed. Cir.
2014). Claim construction is a question of law that is
subject to de novo review. Lighting Ballast Control LLC
v. Philips Elecs. N. Am. Corp., 744 F.3d 1272, 1292 (Fed.
Cir. 2014) (en banc); Cybor Corp. v. FAS Techs., Inc., 138
F.3d 1448, 1454–55 (Fed. Cir. 1998) (en banc). We review
the Board’s claim construction to determine if it gives
claims their broadest reasonable construction. Rambus v.
Rea, 731 F.3d 1248, 1252 (Fed. Cir. 2013).




    1   Neither the Board nor Taylor Made address the
difference, if any, between “press fitting” and “latches” as
relevant to this appeal. Both the Board opinion and
Taylor Made’s brief treat the terms as interchangeable.
6                                IN RE TAYLOR MADE GOLF CO.




                        DISCUSSION
    We conclude that the Board correctly construed the
term “press fit” under the broadest reasonable construc-
tion standard. The ’450 patent does not define the term.
The Board quoted the Piotrowski declaration, which in
turn quoted Wikipedia, and defined press fitting as “an
interference fit formed by pressing, or forcing[,] one
component into another,” App. 335 (quoting App. 143
(Piotrowski Decl. ¶¶ 69, 70)), and, at Taylor Made’s re-
quest, later expanded that construction to encompass
“processes where the weighting material is attached to a
member, and then the member is press fit [or latched] to
the club head.” Therefore, the sole remaining issue is
whether the Board correctly determined that the disclo-
sure of press fitting in the prior art did not render the
claimed invention obvious because the prior art “fails to
disclose or suggest press-fitting or latching at least one
weight to the shell of a golf club head.” App. 335. We find
that the Board was obligated to consider whether it would
have been obvious to utilize press fitting even though the
prior art did not disclose the use of press fitting for the
specific purpose of the invention.
     With respect to these particular claims, two prior art
references relating to press fitting were before the Board.
The first prior art reference, Parente, discloses a golf club
assembly that allows a user to change the club head’s
center of gravity post-manufacture. Parente discloses a
“sole plate” that is attached to the bottom of the club
head, and is generally held in place by screws that act as
weights which modify the center of gravity. ’638 patent
col. 1 ll. 57–col. 2 l. 10. The second prior art reference
pertinent to this appeal, Reynolds, also discloses a putter
assembly that allows a user to change the club head’s
center of gravity post-manufacture.
IN RE TAYLOR MADE GOLF CO.                                    7




     There is no question here that press fitting as a
means of attachment was common knowledge at the time
of the invention. Parente, Reynolds, and the patentee’s
own evidence, all of which were before the Board, confirm
the fact that press fitting was well known in the art.
Parente discloses “an interference or interlocking fit,” ’638
patent col. 3 ll. 3–4, as a means of “releasably holding the
sole plate” to the shell of the club head, id. col. 4 ll. 37–38,
which is in line with the Board’s construction of “press
fitting.” And Reynolds explicitly discloses “introducing
different press-fit substances into the body of the putter
head” during the manufacturing process. ’664 patent col.
2 ll. 35–37. Mr. Piotrowski, the patentee’s declarant,
testified that “[o]ne of ordinary skill in the art at the time
of the invention of the [’450 patent] would have under-
stood that a ‘press fit’ is an interference fit formed by
pressing, or forcing, one component into another,” App.
143 (Piotrowski Decl. ¶ 69), and quoted a Wikipedia
article (which is itself indicative of common knowledge) on
press fitting as being “[with]in the knowledge of one of
ordinary skill in the art,” App. 144 (Piotrowski Decl.
¶¶ 72–73); see also, e.g., Vistan Corp. v. Fadei USA, Inc.,
547 F. App’x 986, 990 (Fed. Cir. 2013) (relying in part on
an expert’s invocation of Wikipedia to determine what a
person of ordinary skill in the art would understand a
term to mean as part of a written description inquiry).
     In addition to this evidence, In re Dulberg, 289 F.2d
522 (C.C.P.A. 1961), was cited to the Board and further
illustrates that press fitting was well known as a means
to attach parts of a device, and has been so at least since
1961. In fact, press fitting was not just well-known at the
time of Dulberg; it was so well-known that our predeces-
sor court found that “[n]o specific prior art teaching would
be necessary to show that operation.” Id. at 523.
    Given that the common knowledge of press fitting was
before the Board, it was error for the Board to fail to
8                                 IN RE TAYLOR MADE GOLF CO.




consider whether a person of ordinary skill in the art
would be motivated to combine press fitting with the prior
art (which, as the Board found, disclosed every other
limitation of the ’450 patent) to arrive at the claimed
invention. As we recently reaffirmed, the Supreme Court
and this court require that, as part of the obviousness
analysis, the prior art must be viewed in the context of
what was generally known in the art at the time of the
invention. See Randall Mfg. v. Rea, 733 F.3d 1355, 1362
(Fed. Cir. 2013) (“[T]he [KSR] Court required an analysis
that reads the prior art in context, taking account of
‘demands known to the design community,’ ‘the back-
ground knowledge possessed by a person having ordinary
skill in the art,’ and ‘the inferences and creative steps
that a person of ordinary skill in the art would employ.’”
(quoting KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 418
(2007))).
    The Board agreed with the Examiner “that Parente
and Reynolds, Jr. fail to disclose or suggest press-fitting
weights to the shell,” App. 336, but neither the Examiner
nor the Board considered the record evidence before it
that press fitting was common knowledge at the time of
the invention and was disclosed even in the specific prior
art references considered by the Board. The Board’s
obviousness analysis, which consists of a single sentence,
does not consider the prior art in the context of the back-
ground knowledge that a person of ordinary skill in the
art would have had with respect to press fitting. See
KSR, 550 U.S. at 417 (“[I]f a technique has been used to
improve one device, and a person of ordinary skill in the
art would recognize that it would improve similar devices
in the same way, using the technique is obvious unless its
actual application is beyond his or her skill.”); see also id.
at 420 (“The second error of the Court of Appeals lay in its
assumption that a person of ordinary skill attempting to
IN RE TAYLOR MADE GOLF CO.                               9




solve a problem will be led only to those elements of prior
art designed to solve the same problem.”).
     The Board’s determination of non-obviousness as to
claims 8, 9, 12, and 13 is vacated, and the matter is
remanded to the Board. On remand, the Board should
consider the disclosure of the prior art in the context of
the background knowledge that would have been pos-
sessed by a person of ordinary skill in the art at the time
of the invention, and further expand upon the grounds for
its decision-making.
             VACATED AND REMANDED